OPINION — AG -** SUBJECT MATTER OF THIS OPINION ** I NEED AN OPINION ON SEVERAL QUESTIONS INVOLVING AN INTERPRETATION OF SEVERAL PROVISIONS OF HOUSE BILL NO. 305 COVERING THE SALE OF DAIRY PRODUCTS AND RELATED MATTERS. . . . ARE SCHOOL DISTRICT AND HOSPITALS "RETAIL DEALERS" AND AS TO THE INTERPRETATION OF THE TERM "MANUFACTURER'S LIST PRICE" AS USED IN THE ACT, AND TO THE VALIDITY OF QUANTITY DISCOUNTS GIVEN TO CHAIN STORES AND PURCHASING MUTUALS OR COOPERATIVE FOR MEMBER STORES. CITE: 2 O.S.H. 419.1, 2 O.S.H. 419.3, OPINION NO. AUGUST 10, 1955 — CROSS (J. H. JOHNSON)